Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 1of11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page Lofil

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)

 
  

USDC SDNY

   
 

 
  

  
 

asands@ipcounselors.com DOCUMENT
Danietle (Yamali) Futterman (DY 4228) 5 ELECTRONICALLY. FILED ||
dfutterman@ipcounselors.com poc # ;

 

 
 

EPSTEIN DRANGEL LLP

60 East 42" Street, Suite 2520

New York, NY 10165

Telephone: (212) 292-5390
Faesimile: (212) 292-5391
Attorneys for Plaintiffs

Moose Toys Pty Ld.

Moose Creative Pty Lid,

Moose Enterprise Pty Lid, and
Moose Creative Managemeni Pty Ltd.

 

DATE FILED: t im 2

 

 

 

UNITED STATES. DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MOOSE TOYS PTY LTD, MOOSE CREATIVE PTY
LTD, MOOSE ENTERPRISE PTY LTD, and MOOSE
CREATIVE MANAGEMENT PTY LTD, CIVIL ACTION No.
21-cy-2368 (LAK)

Plaintiffs
PROPOSED
v. FINAL DEFAULT JUDGMENT
AND PERMANENT
ADSAD23, BLUESSHAPE, CHENGCHENG2022, INJUNCTION ORDER

CHIGE, DIANESZ, DIY SELF-CREATE, EWREER,
FSDFVJHJUJGVH, GFDGFDGDFGFD, HJHITG,
HRJFHIGFIDYJ,.IUUHH, JIN MA LOGISTICS Co,,
LTD., LIJIE2020, LULUNA, MAGIC HOUSE
STORE, MAMAJI, NGFHD, PEIPEILI, RGJFIYKK,,
SDFGFFG, SEXY NOQ.1, SHANGYLXIAN] IN,
SRIMAL, THENEWFAMI LYAPPLIANCESTORE,
YU MING QI SHOP, YUECAIGUANG STORE,
ZHANGLILI2020 and ZHANGYU789,

 

 

Defendants

 

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 2 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 2 of 11

GLOSSARY

 

Term

Definition

Docket Entry
Number

 

Plaintiffs or
Moose

Moose Toys Pty Ltd, Moose Creative Pty Ltd, Moose
Enterprise Pty Ltd and Moose Creative Management
Pty Ltd

N/A

 

Defendan ts

adsad23, bluesshape, chengeheng2022, CHioe,
Dianesz, DIY Self-Create, ewreer, fsdfvjhjujevh,
pfdefdedtyfd, hjhjtg, hyjfhjgfidyj, ijiuuhk, Jin Ma
Logistics Co., LTD., lijie2020, tuluna, Magic House
Store, MAMAJIL, NGFHD, peipeili, retfiykk, sdfgffe,
Sexy No.1, shangyixianjin, srimal,
Thenewfamilyappliancestore, Yu ming qi shop,
yuecaiguang store, zhanglili2020 and zhangyu789

N/A

 

Defaulting
Defendants

adsad23, bluesshape, chengcheng2022, CHioe, DIY
Self-Create, ewreer, fsdfvjhjujgvh, gfdefdedfefd,
hjhjtg, hejfhjgfidyj, iiiuuhh, Jin Ma Logistics Co., LTD.,
lijie2020, Iuluna, MAMAJL, NGFHD, peipeili, rajfykk,
sdfgttg, Sexy No.f, shangyixiarjin,  srimal,
Thenewfamilyappliancestore, Yu ming qi shop,
yuecaiguang store, zhanglili2020 and zhaneyu789

N/A

 

Wish

Wish.com, a San Francisco, California-based, online |

marketplace and e-commerce platform owned by
ContextLogic, Inc, a Delaware corporation
(“ContextLogic”), that allows manufacturers and other
third-party merchants, like Defendants, to advertise,
distribute, offer for sale, sell and ship their retail
products, which, upon information and belief, primarily
originate from China, directly to consumers worldwide
and specifically to consumers residing in the U.S.,
including New York

N/A

 

Sealing Order

Order to Seal File entered on March 18, 2021

o
aa
=

 

 

Complaint

Plaintiffs’ Complaint filed on March 18, 2021

co
Pp
cn

 

Application

Plaintiffs’ Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4). an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery

Dkts, 10-13

 

Groves Dec.

Declaration of Michelle Groves in Support of Plaintiffs’

_Application

 

 

 

Drangel Dee.

 

Declaration of Jason M. Drange! in Support of
Plaintiffs’ Application

 

 

 

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 3 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 3 of 11

 

Moose
Product(s)

Innovative children’s lifestyle products

N/A

 

Moose Brand(s)

Well-known brands, including Shopkins, Pikmi Pops,
The Trash Pack, Glitzi Globes, Little Live Pets, The
Ugelys, Chocolate Bar Maker, Beados and The Zelfs,
among others

N/A

 

Goo Jit Zu
Marks

U.S. Trademark Registration Nos.: 6,026,606 for
“HEROES OF GOO JIT ZU” for a variety of goods in
Classes 16 and 28 and 6,021,573 for “GOO JIT ZU” for
a variety of goods in Classes 16 and 28

N/A

 

Goo Jit Zu
Work

U.S. Copyright Reg. No. VA 2-186-160, covering the
Heroes of Goo Jit Zu Series 1, Wave 1 Collector's Guide

N/A

 

Goo Jit Zu
Products

A collection of action figures that, when stretched and
squished, have a unique slime-like goo filling and
mesmerizing texture

N/A

 

TRO

{) Temporary Restraining Order; 2} Order Restraining
Merchant Storefronts and Defendants’ Assets with the
Financial Institutions; 3) Order to Show Cause Why a
Preliminary Injunction Should Not Issue; 4) Order
Authorizing Bifurcated and Alternative Service; and 5)
Order Authorizing Expedited Discovery

N/A

 

PI Order

July 1, 2021 Preliminary Injunction Order

Dkt, 22

 

User Account(s)

Any and all websites and any and all accounts with
online marketplace platforms such. 4s Wish, as well as
any and alf as yet undiscovered accounts with additional
online marketplace platforms held by or associated with

Detendants, their respective officers, employees,

agents, servants and all persons in active concert or
participation with any of them

N/A

 

Merchant
Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with.
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit

Products, which are held by or associated with

Defendants, their respective officers; employees,
agents, servants and all persons in active concert or
participation with any of them

N/A

 

 

Counterfeit
Products

 

Products bearing or used in connection with the Goo Jit
Zu Marks and/or Goo Jit Zu. Work, and/or products in
packaging and/or containing labels bearing the Goo Jit
Zu Marks and and/or Goo Jit Zu Work, and/or bearing
or used if connection with marks and/or artwork that are
confusingly or substantially similar to the Goo Jit Zu

 

N/A

 

Hi

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 4 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 4 of 114

 

Marks and/or Goo Jit Zu Work and/or products that are
identical or confusingly or substantially similar to the
Goo Jit’ Zu Products

 

 

 

 

 

 

 

 

 

 

Plaintiffs’ Motion for Default Judgment

 

Defendants’ Any and all money, securities or other property or assets N/A
Assets of Defendants. (whether said assets are located in the.
U.S. or abroad)
Defendants’ Any and all financial accounts associated with or N/A
Financial utilized by any Defendants or any Defendants’ User
Accounts Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)
Defendants’ Defendants’ Financial Accounts that were and/or are N/A
Frozen attached and frozen or restrained by the Financial
Accounts Institutions pursuant to the TRO and/or PI Order, or
which are attached and frozen or restrained pursuant to
any future order entered by the Court in this Action
Defendants’ Defendants’ Assets from Defendants’ Financial N/A
Frozen Assets Accounts that were and/or are attached and. frozen or
restrained pursuant to the TRO and/or PI Order, or
which are attached and frozen or restrained pursuant to
any future order entered by the Court.in this Action
7 Financial Any banks, financial institutions, credit card companies: N/A
Institutions and payment processing agencies, such as
ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
(“Payoneet”), PingPong Global Solutions, Inc,
(‘PingPong”) and other companies or agencies that
'engage in the processing or transfer of money and/or
real or personal property of Defendants
Third Party Online marketplace platforms, including, without N/A
Service limitation, those owned and operated, directly or
Providers indirectly, by ContextLogic, such as Wish, as well as
any and ail as yet undiscovered online marketplace
platforms and/or entities through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them manufacture, import, export, advertise,
market, promote, distribute, offer for sale, sell and/or
otherwise deal in Counterfeit Products which are
hereinafter identified as a result of any order entered in
this action, or otherwise
Plaintiffs’ Plaintiffs’ Motion for Default Judgment and a TBD
Motion for Permanent Injunction Against Defaulting Defendants
Default filed on July 29, 2021
Judgment
| Futterman Aff, | Affidavit by Danielle (Yamali) Futterman in Support of TBD

 

ili

 
 

Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 5 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 5 of 11

 

‘Wish Discovery

 

The supplemental report identifying Defendants’
Infringing Product Id, Merchant Id, Merchant Real
Person Name, Email Address, Physical Address,

Product. Lifetime Units Sold and Product Lifetime’
‘GMV, provided by counsel for ContextLogic to
Plaintiffs’ counsel pursuant to the expedited discovery

ordered in both the TRO and PI Order

 

NA

 

iv

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 6 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 6 of 11

This matier comes before the Court by motion filed by Plaintiffs for the entry of final
judgment and permanent injunction by default against Defaulting Defendants for Defaulting
Defendants’ trademark infringement, trademark’ counterfeiting, copyright infringement, false
designation of origin, passing off and unfair competition and related state and coramon law claims
arising out of Defaulting Defendants” unauthorized use of Plaintiffs’ Goo Jit Zu Marks and/or Goo
Jit Zu Work without limitation, in their manufacturing, importing, exporting, advertising,.
marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of
Counterfeit Products.

The Court, having considered the Memorandum of Law and Affidavit of Danielle (Yamiali)
Futterman in support of Plaintiffs’ Motion for Default Judgment and a Permanent Injunction
Against Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the
Certificate.of the Clerk of the Court stating that no answer has been filed in the instant action, and
upon all other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED
AND DECREED as follows:

i. Defaulting Defendants’ Liability
1) Judgment is granted in favor of Plaintiffs on all claims properly pled against Defaulting
Defendants in the Complaint;
I. Damages Awards
1) ITIS FURTHER ORDERED, ADJUDGED-AND DECREED that because it would serve both
the compensatory and punitive purposes of the Lanham Act’s. prohibitions on willful
infringement, and because Plaintiffs have sufficiently set forth the basis for the statutory

damages award. requested in their Motion for Default Judgment, the Court finds such an award

 

' Where-a defined term is referenced herein and not defined herein, the defined term should be understoad as it is
defined in the Glossary.

 

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 7 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 7.of 11

to be reasonable and Plaintiffs are awarded statutory damages against-each of the Default
Defendants pursuant to Section 15. U,S.C. § 111 7(c) of the Lanham Actas follows (“Defaulting

Defendants” Individual Damages Award”), plus post-judgment interest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Durenpane | STATUTORY
DAMAGES
adsad23 $25,000.00
bluesshape $25,000.00
chengcheng?022 $25:000.00
CHioe $25,000.00
DIY Self-Create $25,000.00
ewreer $25,000.00
fsdfvjhjujevin $100,000.00
gfdpfdedfefd $200,000.00
hjhite $25,000.00
hejfhigtidy $25,000.00
tHuuhh $25,000.00
Jin Ma Legistics Co., LTD: $50,000.00
lijie2020 325,000.00
luluna $50,000.00
MAMAS $25,000.00
NGFHD $25,000.00
peipeili ; $25,000.00
reifiykk $75,000.00
sdfgtfe $25,000.00
Sexy No.1 $25,000.00
shangyixianjin $25,000.00
srimal $25,000.00
Thenewfarnilyappliancestore $25,000.00

 

 

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 8 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 8 of 11

 

 

 

 

 

 

 

Yu ming. gi shop $25,000.00
yuecaiguane store $75,000.00
zhanplili2020 $25,000.00
zhangyu789 $25,000.00

 

II. Permanent Injunction
2) IT 1S FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

respective officers, agents, servants, employees, and all persons acting in concert with erunder be

themdivectiomeas Defaulting Defendants frepardtess-of-whether located in-the-Lsited-Sirtes~or

abreask, who receive actual notice of this Order are permanently enjoined and restrained from:

A, manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

 

  

B, directly or indirectly infringing in. any manner Plaintiffs’ Goo Jit Zu Marks and/or'Goo
Jit Zu Work;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’ Goo Jit
Zu Marks and/or Goo Jit Zu Work to identify any goods or services not authorized by
Plaintiffs;

D, using Plaintiffs’ Goo Jit Zu Marks and/or Goo Jit Zu Work, or any other marks and/or
artwork that are confusingly or substantially similar to the Goo Jit Zu Marks and/or

Goo Jit Zu Work on or in connection with the manufacturing, importing, exporting,

Ga

 

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 9 of 11

Case 1:21-cv-02368-LAK. Document 34 Filed 07/29/21 Page 9 of 11

advertising, marketing, promoting, distributing, displaying, offering for sale, selling
and/or otherwise dealing in the Counterfeit Products;
E; secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,
business records, documents or any other records or eviderice relating to:
i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts:
ii. Defaulting Defendants’ Assets; and-
iti, the manufacture, importation, exportation, advertising, marketing, promotion,
distribution, display, offering for sale and/or sale of Counterfeit Products by
Defaulting Defendants and by their respective officers, employees, agents,
servants and all persons in active concert or participation with any of them; and
F. effecting assignments of transfers, forming new entities or associations, or creating
eo de\co
and/or utilizing any other platiorm, JJser-recounts;vferctratic Storefrents-erany otter
means_of importation expartation, advertising, marketing, premetion—distribition, bee.

display;—offerne—for-sate~arnbor-sele-_of Counterfett-Procacts for the purposes of

circumventing or otherwise avoiding the prohibitions set forth in this Order.

 

 

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants
must deliver up for destruction to Plaintiffs any and all Counterfeit Products and any and all

packaging, labels, tags, advertising and. promotional materials and any other materials in the

possession, custody or control of Defaulting Defendants that infringe amy-eé Plaintiffs’ Me

 
 

e Goo Jit Zu Marks

 

and/or Goo Jit Zu Work, or bear any marks and/or artwork that are confusingly or substantially

similar to the Goo Jit Zu Marks and/or Goo Jit Zu Work pursuant to 13_U.S.C. § 1118:

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 10 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page.10 of 14

a een

  

or any other records or evidence relatirif-te.Defaulting Defendants’ Assets from or to

Defaulting Defendants-Financial Accounts; and

 

  
     

B. knowinglyinstructing, aiding or abetting any other person or business entity in

  

engaging in any of the activities referred to in subparagraphs HLI(1)(A) throuek

  

 

 

TC )(L) above,

IV. Dissolution of Rule 62(a) Stay
f) IT IS FURTHER ORDERED, as sufficient cause has been shown, the 30 day automatic stay

on enforcing Plaintiffs’ judgment, pursuant to Fed. R. Civ. Pro. 62(a) is hereby dissolved.

V. Misceilaneous Relief

 

 

 

 

ochdittionat financial Accounts;

VAs
2) Any failure by Defaulting Defendants to comply with the terms. of this Order shed Ye deemed

contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

by the Court, inehidinge-fines-and-seizurc-of prepertys—

 
Case 1:21-cv-02368-LAK Document 36 Filed 08/20/21 Page 11 of 11

Case 1:21-cv-02368-LAK Document 34 Filed 07/29/21 Page 11 of 11

3} The Court releases the Ten Thousand U.S. Dollar ($10,000.00) security bond that. Plaintiffs
submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East
42™ Street, Suite 2520, New York, NY 10165: and

4) This. Court shall retain jurisdiction over this matter and the parties in order to construe and

enforce this Order,

SO ORDERED.

SIGNED this Zoley of votront a “Pe 7

oud f.

UL A
HON. LEAVISAPKAPLARNL7V
UNITED STATES DISTRICT JUDGE

  

 

 
